In an action to declare invalid an Alabama divorce decree obtained by the defendant Jean Zaczek against plaintiff, and for other relief, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered January 30, 1963 upon the court’s decision after a nonj.ury trial, which dismissed the complaint. Judgment affirmed, without costs (ef. Boxer v. Boxer, 7 A D 2d 1001, affd. 7 N Y 2d 781). [Por related appeal, see Zaczek v. Zaczek, 20 A D 2d 902; for prior appeal, see Zaczek v. Zaczek, 14 A D 2d 808.] Kleinfeld, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.